DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (US Pat. 8378476, hereinafter Lee).

Regarding claim 1, Lee discloses an electronics package (EP), comprising:
a package substrate (102 in Fig. 1; col. 4, line 53); 
a die (114 in Fig. 1; col. 4, line 58) on the package substrate; 
a mold layer/ML (120 in Fig.12; col. 4, line 65) over the package substrate; 
through-mold interconnects/TMI (see through-mold solder interconnects 128 in Fig. 1; col. 5, line 22) through the ML; and 
a trenches (122 in Fig. 1; col. 5, line 1) into the ML, wherein the trench extends at least partially into the ML, and wherein the trench extends vertically to one of the TMI                
(Fig. 1-2).

Regarding claims 5 and 7 respectively, Lee discloses the entire claimed structure as applied to claim 1 above, including:
the trench extends from a top edge of the ML towards the die (see 122 in Fig. 1); 
the trench extends from a side edge of the ML past a plurality of rows of TMIs (see 32 and 28 respectively in Fig. 1A-B); and
the trench is positioned between the die and a plurality of TMIs (see 122 surrounding 120 in Fig. 1; col. 5, line 66). 

Regarding claim 8, Lee discloses the entire claimed structure as applied to claim 1 above, including a second trench positioned between the TMIs and edges of the SP  (for example, see 122 surrounding  120 in Fig. 12).

Regarding claim 9, Lee discloses the entire claimed structure as applied to claim 1 above, including the trench having non-vertical sidewalls (see 122 in Fig. 1).
. 

Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (US Pat. 8378476, hereinafter Lee) in view of Huemoeller et al., (US Pat. 7977163, hereinafter Huemoeller).

Regarding claim 2, Lee teaches substantially the entire claimed structure as applied to claim 1 above, except a fiducial on the package substrate.

	Lee and Huemoeller are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a fiducial on the package substrate, as taught by Huemoeller, so that the alignment, mounting of electronic components and the reliability can be improved in Lee’s EP.

5.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (US Pat. 8378476, hereinafter Lee) in view of Jang et al., (US Pat. 9029998, hereinafter Jang). 

Regarding claims 11-12 respectively, Lee discloses substantially the entire claimed structure as applied to claim 1 above, except: a) an interposer over the ML, wherein the interposer is electrically coupled to the TMIs with solder bumps, and b) an underfill material between the ML and the interposer.
	Jang teaches an EP comprising:

b) an underfill material between the ML and the interposer (see thermal grease 44 in Fig. 2; col. 8, lines 13-16).
Jang further teaches connection terminals comprising conventional solder material (for example, see 18 in Fig. 2; col. 5, line 55).
	Lee and Jang are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Jang, so that the bonding and the reliability can be improved in Lee’s EP.
Allowable Subject Matter
6.	Claims 3, 4, 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming claim objection and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection set forth above.
	Claims 15-22 are allowed.
Response to Arguments
7.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811